41 Wis.2d 145 (1968)
163 N.W.2d 8
SMITH, Plaintiff in error,
v.
STATE, Defendant in error.
No. State 14.
Supreme Court of Wisconsin.
Argued November 27, 1968.
Decided December 20, 1968.
For the plaintiff in error there was a brief and oral argument by Duane Herrick of Eau Claire.
For the defendant in error the cause was argued by Betty R. Brown, assistant attorney general, with whom on the brief were Bronson C. La Follette, attorney general, William A. Platz, assistant attorney general, and Paul Leo Kelly, district attorney of Eau Claire county.
PER CURIAM.
Mr. Justice CONNOR T. HANSEN having taken no part in the decision upon this writ of error to review the judgment and the other members of the court being equally divided on the question of whether the judgment should be affirmed or reversed, Mr. Chief Justice HALLOWS, Mr. Justice WILKIE, and Mr. Justice HEFFERNAN being of the opinion that the judgment should be reversed or a new trial ordered, and Mr, Justice BEILFUSS, Mr. Justice HANLEY, and Mr. Justice ROBERT W. HANSEN being of the opinion that the judgment should be affirmed, the judgment appealed from is affirmed under the rule.
Judgment affirmed.
CONNOR T. HANSEN, J., took no part.